STURGIS, Judge
(concurring specially).
I concur in the conclusion stated by CARROLL, DONALD, K., C. J., and wish to emphasize that in my opinion reversal is required solely because under the law and the facts there was an area for the exercise by the Sanitarians’ Registration Board of quasi-judicial powers which, thus far, it has neither attempted nor been called on to ex*305ercise, that is, to pass on the question of whether the applicant possessed the technical qualifications entitling him to registration, which is an essential factor under the grandfather provisions of the act. The mere submission of an application for registration, no matter on whose form it is prepared, does not suffice.
In this case the petitioner (appellee) takes the position that the respondent (appellant) was in duty bound to register him on the basis of an application which, as I interpret its content, does not contain a showing sufficient to meet the statutory requirements for registration without technical examination. He does not allege that he has applied for and been denied such examination, but predicates his right to mandamus on the fact that the respondent has not granted registration on the basis of the data contained within the four corners of the application.
It is well settled, of course, that mandamus lies to coerce action of a purely ministerial character and, in a very limited field, to compel the exercise of quasi-judicial acts in a manner conformable to law. Dade County v. State ex rel. Greenberg (Fla.), 126 So.2d 147; State ex rel. Topp v. Board of Electrical Examiners for Jacksonville Beach (Fla.App.), 101 So.2d 583. The first situation develops, for example, where a statute entitles a person to be registered as qualified to follow a particular occupation, without necessity for examination or investigation by a body created for the purpose and having discretionary power in the premises, upon a showing of factors sufficient within themselves to establish the right. The second situation arises in cases where, for example, an agency clothed with quasi-judicial power has abused it to the extent that the party entitled is arbitrarily deprived of his rights.